359 F.2d 857
UNITED STATES of America ex rel. Joseph KNOWLES, Appellant,v.Alfred T. RUNDLE.
No. 15781.
United States Court of Appeals Third Circuit.
Submitted on Briefs May 6, 1966.
Decided May 23, 1966.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Francis L. Van Dusen, Judge.
Joseph Knowles, pro se.
Michael J. Rotko, Asst. Dist. Atty., Joseph M. Smith, Asst. Dist. Atty., Chief, Appeals Division, Arlen Specter, Dist. Atty., Philadelphia, Pa., for appellee.
Before STALEY, Chief Judge, and KALODNER and FREEDMAN, Circuit Judges.
PER CURIAM:


1
This appeal is from the District Court's denial of the appellant's petition for a writ of habeas corpus which was premised on contentions that (1) his confession was involuntary; (2) he was denied his right to counsel at a preliminary hearing before a magistrate and at his arraignment, and (3) the notes of testimony were "tampered up".


2
The record discloses that the appellant was adjudged guilty of murder in the first degree by a three-judge Pennsylvania court and sentenced to life imprisonment after entering a plea of guilty at a trial at which he was represented by counsel. The District Court ruled that the appellant's plea of guilty and his testimony corroborating statements which he had made in an earlier confession made immaterial his contentions that he was not represented by counsel at the preliminary hearing and arraignment when he, in each instance, pleaded not guilty. The District Court further found "there is no evidence whatever that the notes of testimony in the State Court have been changed or altered in any way."


3
On review of the record we find no error. The Order of the District Court denying the petition for a wit of habeas corpus will be affirmed.